Citation Nr: 1223214	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, from September 2002 to February 2003, and a period of duty for special work in September 2005, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2006, of a Department of Veterans Affairs Regional Office (RO), which denied the benefits sought on appeal. 

During the pendency of the appeal, a January 2011 rating decision granted service connection for lumbosacral degenerative disc disease at L3-L4, L5-S1 with paravertebral muscle spasm.  Additionally, an August 2011 rating decision granted service connection for a psychiatric disability, to include major depressive disorder, non-psychotic.  Accordingly, the issue of whether the Veteran is entitled to service connection for these disabilities has been resolved in his favor and those issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A.  The Board finds that proper adjudication of the remaining claim requires additional development and a remand is necessary.

The Veteran contends that he developed a cervical spine disability during active service.  The service treatment records show that in July 2002, the Veteran reported that he was taking medication for back and neck pain.  The Veteran was ordered to active duty for a period of less than 30 days in September 2005.  During this period of active service, the Veteran injured his lumbar spine while unloading supplies from a truck.  The injury was determined to have been incurred in the line of duty.  Subsequent treatment records in October 2005 and November 2005, show continued complaints of back and neck pain.  A November 2005 x-ray of the cervical spine revealed mild hypertrophic spurring anteriorly from C4 through level 7, the cervical spine was otherwise unremarkable.  A March 2006 clinical treatment note contained an assessment of cervicalgia/lumbar discogenic disease.  A VA examination performed in August 2006, recorded the Veteran's report of onset of back and neck pain in 2005, which he attributed to the performance of his duties in service, to include heavy lifting.  The examiner diagnosed cervical strain/myositis, but did not render an opinion regarding the etiology of the claimed disability.  A March 2009 MRI of the cervical spine showed degenerative changes of the cervical spine and chronic underlying disc protrusion at C6-C7.  

On VA spine examination in September 2010, the examiner diagnosed degenerative disc disease of the cervical spine, left C5, C6, and C7 radiculopathy, right C5 radiculopathy by EDX.  The examiner opined that the cervical spine condition was less likely as not related to the Veteran's period of service in September 2005, when he was seen for complaints of back pain after moving heavy objects.  The examiner explained that the Veteran's claims file was negative for any cervical spine complaints, imaging, and/or medical evaluation due to a cervical spine condition pointing out that the current cervical spine disability was acquired after service.  The examiner indicated that the first evidence of any cervical radiography imaging was in 2007.  

Accordingly, it appears that the September 2010 VA examination opinion does not take into consideration the Veteran's report of neck pain in July 2002, October 2005, and November 2005; the November 2005 x-ray findings of mild hypertrophic spurring anteriorly from C4 through level 7; the March 2006 clinical assessment of cervicalgia/lumbar discogenic disease; or the August 2006 VA examination findings of cervical strain/myositis.  As such that opinion is not based on an accurate and complete factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Reonal v. Brown, 5 Vet. App. 458 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Therefore, the September 2010 VA examination is not adequate to decide the claim for service connection. 

In light of the foregoing, the Board finds that another VA examination is necessary to obtain an opinion as to whether the Veteran's cervical spine disorder is etiologically related to his service, to include an in-service injury.  38 C.F.R. § 3.159 (c)(4).  

Finally, it appears that VA medical records may be outstanding.  In May 2011, the Veteran reported that he was receiving treatment for his neck condition at the San Juan VA  Medical Center (VAMC), Ponce Outpatient Clinic (VAOPC), and Arecibo VA Community Based Outpatient Clinic (CBOC).  Because there are VA medical records dated after September 2010 that are pertinent to his claim and have not been associated with the claims file, the Board finds that on remand those additional records should be obtained.  38 C.F.R. § 3.159(c)(2).  2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not previously associated with the claims file, to include any outstanding records for treatment rendered at the San Juan VAMC, Ponce VAOPC, and Arecibo VA CBOC.

2.  After obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's cervical spine disability.  The claims folder should be made available to and reviewed by the examiner, to include service treatment records; VA examination reports in August 2006, and September 2010; the November 2005 cervical spine x-rays; and post-service treatment records, to include the March 2006 clinical assessment of cervicalgia/lumbar discogenic disease.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail.

a) The examiner should diagnose any cervical spine disability found to be present.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability began in or is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  If the examiner determines that the Veteran has a cervical spine disorder that pre-existed his period of service in September 2005, then is it at least as likely as not that the disorder was permanently aggravated beyond the natural progress during that period of service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness attaches only when there is an induction examination in which the currently claimed disability was not noted).

3.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


